Exhibit 10.1
 
PURCHASE AND ASSUMPTION AGREEMENT














Between




THE BANK OF HAMPTON ROADS


 ("Seller")




and


THE EAST CAROLINA BANK
 
("Purchaser")
 


 





 
 

--------------------------------------------------------------------------------

 



PURCHASE AND ASSUMPTION AGREEMENT



 
ARTICLE I TRANSFER OF ASSETS AND LIABILITIES
1
 
Section 1.1. Transferred Assets
1
   
Section 1.2. Purchase Price
3
   
Section 1.3. Deposit Liabilities
4
   
Section 1.4.  [Removed]
8
   
Section 1.5. Safe Deposit Business
8
   
Section 1.6. Employee Matters
8
   
Section 1.7. Records and Data Processing
9
   
Section 1.8. Security
10
   
Section 1.9. Taxes and Fees; Proration of Certain Expenses
10
 
Section 1.10. Real Property
10
     
  
ARTICLE II CLOSING AND EFFECTIVE TIME
16
 
Section 2.1. Effective Time
16
 
Section 2.2. Closing
16
 
Section 2.3. Post-Closing Adjustments
19
       
ARTICLE III INDEMNIFICATION
20
 
Section 3.1. Seller's Indemnification of Purchaser
20
   
Section 3.2. Purchaser's Indemnification of Seller
20
   
Section 3.3. Claims for Indemnity
20
 
Section 3.4. Limitations on Indemnification 
21
 
Section 3.5. Exclusive Remedy 
21
     
  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
22
 
Section 4.1. Corporate Organization
22
   
Section 4.2. No Violation
22
   
Section 4.3. Corporate Authority
22
   
Section 4.4. Enforceable Agreement
22
   
Section 4.5. No Brokers
23
   
Section 4.6. Title to and Condition of Property.
23
   
Section 4.7. Limitation on Representation on Condition of Property
23
   
Section 4.8.  [Removed]
23
   
Section 4.9. Compliance with Certain Laws
24
   
Section 4.10. Community Reinvestment Act Representation
24
   
Section 4.11. Leases
24
   
Section 4.12. Limitation of Representations and Warranties
24
   
Section 4.13. Seller’s Knowledge.
24
               



 
i

--------------------------------------------------------------------------------

 

   
Section 4.14.Litigation.
24
   
Section 4.15.Consents and Approvals.
25
   
Section 4.16.Deposit Liabilities.
25
   
Section 4.17.Deposit Insurance.
25
   
Section 4.18.Government Proceedings.
25
   
Section 4.19.Environmental Matters.
26
 
Section 4.20.Employee Matters.
26
     
  
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
26
 
Section 5.1. Corporate Organization
26
   
Section 5.2. No Violation
26
   
Section 5.3. Corporate Authority
27
 
Section 5.4. Enforceable Agreement
27
 
Section 5.5. No Brokers
27
       
ARTICLE VI OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME
27
 
Section 6.1. Access to Information
27
   
Section 6.2. Delivery of Magnetic Media Records
28
   
Section 6.3. Application for Approval to Effect Purchase of Assets and
     Assumption of Liabilities
28
   
Section 6.4. Conduct of Business; Maintenance of Properties
29
   
Section 6.5. No Solicitation by Seller
30
   
Section 6.6. Further Actions
31
   
Section 6.7. Fees and Expenses
31
   
Section 6.8. Breaches with Third Parties
31
   
Section 6.9. Insurance
31
   
Section 6.10. Public Announcements
31
   
Section 6.11. Tax Reporting
32
   
Section 6.12.Regulatory Approvals and Consents.
32
   
Section 6.13.Signs.
32
   
Section 6.14.Forms.
32
   
Section 6.15.Customers’ New Check and Draft Forms.
32
   
Section 6.16.Holds and Stop Payments.
33
   
Section 6.17.Deposit Histories.
33
   
Section 6.18.ATM and Debit Cards.
33
   
Section 6.19.Backup Withholding.
33
   
Section 6.20.Electronic Installation.
34
   
Section 6.21.Actions With Respect to IRA and Keogh Plan Deposit Liabilities.
34
   
Section 6.22.Closing of Roper Banking Center.
35
   
Section 6.23.New Lease Agreements.
35
   
Section 6.24.Amendment of Agreement.
35
               



 
ii

--------------------------------------------------------------------------------

 

 
ARTICLE VII CONDITIONS TO PURCHASER'S OBLIGATIONS
36
 
Section 7.1. Representations and Warranties True
36
   
Section 7.2. Obligations Performed
36
   
Section 7.3. No Adverse Litigation
36
 
Section 7.4. Regulatory Approval
36
     
  
ARTICLE VIII CONDITIONS TO SELLER'S OBLIGATIONS
37
 
Section 8.1. Representations and Warranties True
37
   
Section 8.2. Obligations Performed
37
   
Section 8.3. No Adverse Litigation
37
 
Section 8.4. Regulatory Approval
37
 
Section 8.5. Release from Real Property Leases.
37
       
ARTICLE IX TERMINATION
38
 
Section 9.1. Methods of Termination
38
 
Section 9.2. Procedure Upon Termination
39
 
Section 9.3. Payment of Expenses
39
       
ARTICLE X MISCELLANEOUS PROVISIONS
39
 
Section 10.1.  Amendment and Modification
39
   
Section 10.2.  Waiver or Extension
40
   
Section 10.3.  Assignment
40
   
Section 10.4.  Confidentiality
40
   
Section 10.5. Time of Essence.
40
   
Section 10.6.  Addresses for Notices, Etc.
40
   
Section 10.7.  Counterparts
40
   
Section 10.8.  Headings.
41
   
Section 10.9.  Governing Law.
41
   
Section 10.9.  Sole Agreement
42
   
Section 10.11. Severability.
42
   
Section 10.12. Parties In Interest.
42
   
Section 10.13.Survival.
42





 
iii

--------------------------------------------------------------------------------

 
PURCHASE AND ASSUMPTION AGREEMENT
THIS PURCHASE AND ASSUMPTION AGREEMENT (this "Agreement") is entered into as of
July 14, 2011 between The Bank of Hampton Roads, a Virginia chartered bank
having its principal offices in Norfolk, Virginia ("Seller"), and The East
Carolina Bank, a North Carolina chartered bank having its principal offices in
Engelhard, North Carolina ("Purchaser").




RECITALS:


A. Seller wishes to divest, upon the terms and conditions set forth herein,
certain assets and certain deposit and other liabilities of the offices at the
locations set forth in Schedule 1 (collectively the "Banking Centers").


B. Purchaser wishes to buy such assets and assume such liabilities upon the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Seller and Purchaser agree as follows:


ARTICLE I
TRANSFER OF ASSETS AND LIABILITIES


Section 1.1. Transferred Assets.


 
(a)
As of the Effective Time (as defined in Section 2.1) and upon the terms and
conditions set forth herein, Seller will sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser will purchase from Seller, all of the
transferable rights, title and interests of Seller in the following assets
associated with the Banking Centers and identified in this Agreement and the
Schedules and Exhibits hereto, and not otherwise excluded pursuant to the
provisions of Subsection 1.1(b):



 
(1)
fee simple title to all real estate and improvements thereon at those Banking
Centers described as Preston Corners and Plymouth on Schedule 1.1(a)(1) (the
“Improved Real Property”);



 
(2)
fee simple title to all unimproved real estate described as Chapel Hill Land,
Brier Creek Land and Wakefield Land on Schedule 1.1(a)(2) (the “Unimproved Real
Property”);



 
(3)
Seller’s rights as tenant in and to the real property leases as described on
Schedule 1.1(a)(3) (the “Real Property Leases”) for undeveloped land in Durham,
North Carolina and the improved land in Chapel Hill, North


 
1

--------------------------------------------------------------------------------

 

 
Carolina, as more particularly described in such leases (the “Leased Real
Property”);



 
(4)
except as provided in Section 1.1(b), the furniture, fixtures, leasehold
improvements, equipment and other tangible personal property owned by Seller and
located at the Banking Centers and used in conducting Seller’s business at the
Banking Centers (the "Personal Property") as listed on Schedule 1.1(a)(4),
together with any manufacturer’s warranties and maintenance or service
agreements thereon that are in effect on the Closing Date and are assignable to
Purchaser;



 
(5)
all equipment leases for equipment located at the Banking Centers (the
"Equipment Leases"), and all assignable operating contracts of the Banking
Centers excluding any master contracts (the "Assignable Contracts"); Equipment
Leases and Assignable Contracts are listed on Schedule 1.1(a)(5);



 
(6)
all safe deposit contracts and leases for the safe deposit boxes located at the
Banking Centers as of the Effective Time (the "Safe Deposit Contracts");



 
(7)
all coins and currency located at the Banking Centers as of the Effective Time
(the "Coins and Currency"); and



 
(8)
all merchant services accounts associated with Deposit Liabilities (as defined
in Section 1.3(a)) located at the Banking Centers.



The Improved Real Property and the Unimproved Real Property are collectively
referred to as the “Owned Real Property,” and the Owned Real Property and the
Leased Real Property are collectively referred to as “Real Property.”  The owner
or tenant of any Real Property, as the case may be, is Seller or an affiliate of
Seller as stated in the above Schedules.


 
(b)
Excluded from the assets, properties and rights being transferred, conveyed and
assigned to Purchaser under this Agreement are the assets listed on Schedule
1.1(b) hereto, Seller's rights in and to the names “Bank of Hampton Roads,” “The
Bank of Hampton Roads,” “Gateway Bank,” “Bank of Hampton Roads Service
Corporation,” “Gateway Bank Mortgage, Inc.,” “Gateway Investment Services,
Inc.,” “Gateway Insurance Services, Inc.,” “Gateway Title Agency, Inc.,” “GBTC,
Inc.,” “GBTC-VA, Inc.,” “BHR” and any of Seller's corporate logos, trademarks,
trade names, signs, paper stock, forms and other supplies containing any such
logos, trademarks or trade names, and trade names and logos of third parties
with whom Seller has contracted to provide services to its customers (the
"Excluded Assets").  Seller shall coordinate with Purchaser to remove the
Excluded Assets from the Banking Centers on or prior to the Effective Time.
Seller shall remove the Excluded Assets at its own cost, and, apart from making
any reasonable


 
2

--------------------------------------------------------------------------------

 

repairs necessitated by removing the Excluded Assets, Seller shall be under no
obligation to restore the Banking Centers' premises to their original condition,
which shall be the responsibility of Purchaser.


Section 1.2. Purchase Price.


 
(a)
As consideration for the purchase of the Banking Centers, Purchaser shall pay
Seller a purchase price (the "Purchase Price") equal to the sum of the
following:



 
(1)
With respect to the Owned Real Property, $8,750,000 (the "Property Value").



 
(2)
A premium for the Deposit Liabilities (as defined in Section 1.3(a)) and
franchise value related to the Banking Centers listed on Schedule 1.2(a)(2) as
follows:



 
(i)
7.5% for interest-bearing demand deposit accounts contained in the Deposit
Liabilities;



 
(ii)
3.0% for money market demand deposit accounts contained in the Deposit
Liabilities;



 
(iii)
10.0% for non-interest-bearing demand deposit accounts contained in the Deposit
Liabilities;



 
(iv)
4.0% for savings accounts contained in the Deposit Liabilities;



 
(v)
1.0% for the certificates of deposit contained in the Deposit Liabilities;  and



 
(vi)
2.0% for individual retirement accounts contained in the Deposit Liabilities;



 
(3)
The book value (net of accumulated depreciation) of the Personal Property as
shown on the books and records of Seller on the last day of the quarter
immediately preceding the Closing Date;



 
(4)
The face amount of the Coins and Currency; and



 
(5)
$100,000; provided that the Banking Center located at 102 W. Buncombe Street,
Roper, North Carolina (the “Roper Banking Center”) is closed in accordance with
Section 6.22 of this Agreement.


 
3

--------------------------------------------------------------------------------

 

 
(b)
(1)
In addition, Purchaser shall assume, as of the Effective Time (as defined in
Section 2.1), all of the duties, obligations and liabilities of Seller arising
on or after the Effective Time relating to the Real Property, the Real Property
Leases, the Equipment Leases, the Assignable Contracts, the Safe Deposit
Contracts, the Deposit Liabilities (including all accrued interest relating
thereto) and the ownership and operation of the Banking Centers (except for the
Wilmington and Roper Banking Centers as described on Schedule 1.1(b)) in the
ordinary course of business, including without limitation, the payment of
salary, compensation and benefits to the New Employees (as defined in Section
1.6); provided, that any cash items paid by Seller and not cleared prior to the
Effective Time shall be the responsibility of Seller, subject to the terms of
Section 1.3.

 
 
(2)
All liabilities and obligations of Seller not expressly included in Section
1.2(b)(1) are excluded from the transactions contemplated in this Agreement,
including without limitation:  all liabilities associated with cashier’s checks
or other official bank checks and traveler’s checks issued by Seller before the
Closing Date; all liabilities and obligations of Seller relative to Employees
(as defined in Section 1.6) with respect to periods before the Closing Date; and
all liabilities and obligations of Seller relating to the Banking Centers that
are not expressly included in Section 1.2(b)(1).

 
 
(c)
Seller shall prepare a balance sheet (the "Pre-Closing Balance Sheet") in
accordance with generally accepted accounting principles consistently applied as
of a date not earlier than 30 calendar days prior to the Effective Time
anticipated by the parties (the "Pre-Closing Balance Sheet Date") reflecting the
assets to be sold and assigned hereunder and the liabilities to be transferred
and assumed hereunder.  Seller agrees to pay to Purchaser at the Closing (as
defined in Section 2.1), in immediately available funds, the excess amount, if
any, of the amount of Deposit Liabilities assumed by Purchaser pursuant to
Subsection (b) above, as reflected by the Pre-Closing Balance Sheet, over the
Purchase Price computed in accordance with Subsection (a) above, as reflected by
the Pre-Closing Balance Sheet. The amount paid at Closing shall be subject to
subsequent adjustment based on the Post-Closing Balance Sheet (as defined in
Section 2.3).



Section 1.3. Deposit Liabilities.


 
(a)
"Deposit Liabilities" shall mean all of Seller's duties, obligations and
liabilities relating to the deposit accounts (except as set forth in Section
1.3(b)) located at the Banking Centers as of the Effective Time (including
accrued but unpaid or uncredited interest thereon).  A projected list of the
Deposit Liabilities is attached hereto as Schedule 1.3(a), which shall be
updated as soon as practicable after Closing.


 
4

--------------------------------------------------------------------------------

 

(b)           Subject to the limitations on indemnification set forth in Section
3.4, Purchaser shall not assume the following:


 
(1)
Seller's official checks, cashier checks, letters of credit, money orders,
interest checks and expense checks issued prior to closing, consignments of U.S.
Government "E" and "EE" bonds and any and all traveler's checks.



 
(2)
Liabilities or obligations of Seller with respect to any litigation, suits,
claims, demands or governmental proceedings arising, commenced or made known to
Seller prior to Closing or arising from events occurring prior to Closing.



 
(3)
Deposit accounts associated with lines of credit.



 
(4)
Deposit accounts associated with qualified retirement plans where Seller is the
trustee of such plan or the sponsor of a prototype plan used by such plan.



 
(5)
Deposit accounts associated with Seller's national or regional account
relationships, if any.



 
(6)
Self-directed individual retirement accounts, if any, it being understood that
all other types of IRA Deposit Liabilities are intended to be transferred;
provided Seller has not received, on or before the Closing Date, the account
holder’s objection or failure to accept Purchaser as successor custodian.



 
(7)
Deposits that have been reported as abandoned property under the abandoned
property laws of any jurisdiction.



 
(8)
Brokered deposits as defined by 12 CFR §337.6(a)(2).



 
(9)
Deposit accounts that have been overdrawn for more than 30 days as of the
Closing Date.



 
(c)
Seller does not represent or warrant that any deposit customers whose accounts
are assumed by Purchaser will become or continue to be customers of Purchaser
after the Effective Time.



 
(d)
Purchaser agrees to pay in accordance with law and customary banking practices
all properly drawn and presented checks, drafts and withdrawal orders presented
to Purchaser by mail, over-the-counter or through the check clearing system of
the banking industry, by depositors of the accounts assumed, whether drawn on
the checks, withdrawal or draft forms provided by Purchaser or for a period not
to exceed sixty (60) calendar days after the Closing Date, on the checks,
withdrawal


 
5

--------------------------------------------------------------------------------

 

or draft forms provided by Seller, and in all other respects to discharge, in
the usual course of the banking business, the duties and obligations of Seller
with respect to the balances due and owing to the depositors whose accounts are
assumed by Purchaser.


 
(e)
If, after the Effective Time, any depositor, instead of accepting the obligation
of Purchaser to pay the Deposit Liabilities assumed, shall demand payment from
Seller for all or any part of any such assumed Deposit Liabilities, Seller shall
not be liable or responsible for making any such payment.



 
(f)
Purchaser agrees, at its cost and expense, (1) to assign new account numbers to
depositors of assumed accounts, (2) to notify such depositors, on or before the
Effective Time, in a form and on a date mutually acceptable to Seller and
Purchaser, of Purchaser's assumption of Deposit Liabilities, and (3) to furnish
such depositors with checks on the forms of Purchaser and with instructions to
utilize Purchaser's checks and to destroy unused check, draft and withdrawal
order forms of Seller and that checks or drafts drawn more than sixty (60)
calendar days after the Closing Date on Seller’s check or draft forms will not
be honored.  In connection with this obligation, Seller shall provide Purchaser
with a customer list on the Deposit Liabilities together with information
regarding these customers’ accounts.  (If Purchaser so elects, Purchaser may
offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms.)  In addition, Seller will notify its affected customers
by letter of the pending assignment of the Deposit Liabilities to Purchaser,
which notice shall be at Seller's cost and expense and shall be in a form and
mailed at a time mutually agreeable to Seller and Purchaser.



 
(g)
Purchaser agrees to pay promptly to Seller an amount equivalent to the amount of
any checks, drafts or withdrawal orders credited to an assumed account as of the
Effective Time that are properly returned to Seller after the Effective Time.



 
(h)
As of the Effective Time, Purchaser will assume and discharge Seller's duties
and obligations in accordance with the terms and conditions and laws, rules and
regulations that apply to the certificates, accounts and other Deposit
Liabilities assumed under this Agreement.



 
(i)
As of and after the Effective Time, Purchaser will maintain and safeguard in
accordance with applicable law and sound banking practices all account
documents, deposit contracts, signature cards, deposit slips, canceled items and
other records related to the Deposit Liabilities assumed under this Agreement,
subject to Seller's right of access to such records as provided in this
Agreement.



 
(j)
Within thirty (30) calendar days after the Closing Date, Seller will render a
final statement to each depositor of an account assumed under this Agreement as
to transactions occurring through the Effective Time; provided, however, that
Seller shall not be obligated to render a final statement on any account not
ordinarily


 
6

--------------------------------------------------------------------------------

 

 
receiving periodic statements in the ordinary course of Seller's
business.  Seller will be entitled to impose normal fees and service charges on
a per-item basis at Closing, but Seller will not impose periodic fees or blanket
charges in connection with such final statements.



 
(k)
Within sixty (60) calendar days after the Closing Date, Seller will timely
provide to Purchaser 1099 data for Purchaser to comply with all laws, rules and
regulations regarding 2011 tax reporting of transactions of such accounts
through the Effective Time.



 
(l)
Seller will provide Purchaser, at least twenty (20) calendar days before the
Closing, the list of ACH entries for electronic transfer accounts maintained at
the Banking Centers.  As of the Effective Time, Purchaser, at its expense, will
notify all Automated Clearing House ("ACH") originators of the transfers and
assumptions made pursuant to the Agreement; provided, however, that Seller may,
at its option, notify all such originators itself (on behalf of Purchaser) also
at the expense of Purchaser.  For a period of 60 calendar days beginning on the
Effective Time, Seller will honor all ACH items related to accounts assumed
under this Agreement which are routed or presented to Seller.  Seller will make
no charge to Purchaser for honoring such items, and will electronically transmit
such ACH data to Purchaser.  If Purchaser cannot receive an electronic
transmission, Seller will make available to Purchaser at Seller's operations
center receiving items from the Automated Clearing House tapes containing such
ACH data.  Items routed or presented after the 60-day period shall be returned
to the presenting party.  Seller and Purchaser shall make arrangements to
provide for the daily settlement with immediately available funds by Purchaser
of any ACH items honored by Seller, and Seller shall be held harmless and
indemnified by Purchaser for acting in accordance with this arrangement to
accept ACH items.



 
(m)
As of the Effective Time, Purchaser agrees to use commercially reasonable
efforts to collect from Purchaser's customers amounts equal to any Visa or
MasterCard charge backs under the MasterCard and Visa Merchant Agreements
between Seller and its customers, or amounts equal to any deposit items returned
to Seller after the Effective Time which were honored by Seller prior to the
Effective Time, and remit such amounts so collected to Seller.  Purchaser agrees
to immediately freeze and remit to Seller any funds, up to the amount of the
charged back or returned item that had been previously credited by Seller, if
such funds are available at the time of notification by Seller to Purchaser of
the charged back or returned item and such charge back is
permitted.  Notwithstanding the foregoing, Purchaser shall have no duty to remit
funds for any item or charge that has been improperly returned or charged to
Seller.  Solely for the purposes of this Section 1.3(m), all references to
Seller shall be deemed to include Seller and its assignees.


 
7

--------------------------------------------------------------------------------

 

Section 1.4.  [Removed]


Section 1.5. Safe Deposit Business.


 
(a)
As of the Effective Time, Purchaser will assume and discharge Seller's
obligations with respect to the safe deposit box business at the Banking Centers
arising on or after the Effective Time in accordance with the terms and
conditions of contracts or rental agreements related to such business, and
Purchaser will maintain all facilities necessary for the use of such safe
deposit boxes by persons entitled to use them; provided, that nothing herein
shall be deemed to prohibit Purchaser, after the Effective Time, from
discontinuing the safe deposit box services or facilities at the Banking Centers
(all in accordance with applicable law and any contractual obligations regarding
the same).



 
(b)
As of the Effective Time, Seller shall transfer and assign the records related
to such safe deposit box business to Purchaser, and Purchaser shall maintain and
safeguard all such records and be responsible for granting access to and
protecting the contents of safe deposit boxes at the Banking Centers.



 
(c)
Safe deposit box rental payments (not including late payment fees) collected by
either Seller or Purchaser applying to periods both before and after the
Effective Time shall be prorated as of the Effective Time.



Section 1.6. Employee Matters.


 
(a)
Purchaser shall offer employment to all employees employed by Seller at the
Banking Centers as of the Effective Time (the "Employees”) that are set forth in
Schedule 1.6, in their then respective current functional positions and
locations, with remuneration not less than levels at the Effective Time and
benefits generally equivalent to benefits offered by Purchaser to similarly
situated employees of Purchaser.  Employees who become employees of Purchaser as
of the Effective Time ("New Employees") and their dependents, if any, covered
under Seller's health insurance plan before the Effective Time shall be covered
under Purchaser's health insurance plan without being subject to any
pre-existing condition limitations or exclusions.  New Employees shall not be
required to satisfy the deductible and employee payments required by Purchaser's
comprehensive medical and/or dental plans for the calendar year of the Effective
Time (i) to the extent of amounts previously credited during such calendar year
under comparable plans maintained by Seller, or (ii) to the extent the same are
waived in their entirety by the applicable insurer, as determined by the
applicable insurer in its sole discretion.  With respect to Purchaser's
qualified and nonqualified pension plans, New Employees will not receive credit
for prior service with Seller (or with other entities to the extent service with
any such entity is treated by Seller as service with it).  Benefits under
Purchaser's pension plans for New Employees shall be determined solely with
reference to service with Purchaser.


 
8

--------------------------------------------------------------------------------

 



 
(b)
Seller makes no representations or warranties about whether any of its employees
will remain at the Banking Centers and become and remain employed by Purchaser
after the Effective Time.  Seller will use its commercially reasonable efforts
to maintain the employees as employees of Seller at the Banking Centers until
the Effective Time.  Purchaser shall have no responsibilities or rights with
respect to any employee of Seller whose employment shall be terminated for any
reason prior to the Effective Time or who shall elect not to become an employee
of Purchaser.  Seller agrees that, for a period of 36 months after the Effective
Time, it will not solicit for employment any New Employee who remains employed
by Purchaser; provided, however, that such prohibition shall not apply to
solicitations which are directed to the general public.



 
(c)
[Removed]



 
(d)
Seller shall be responsible for the filing of Forms W-2 with the Internal
Revenue Service and any required filing with state tax authorities with respect
to wages and benefits paid to each such Employee for periods ending on or prior
to the close of business on the Closing Date.



 
(e)
Purchaser shall not assume any accrued paid time off, vacation or sick days,
severance benefits, or other benefits owed to any Employee by Seller as of (and
including) the Closing Date.  Seller shall pay the New Employees any such
benefits to which they are entitled through the close of business on the Closing
Date, except for any accrued, but unused, sick days.  The length of a New
Employee’s vacation benefits will be determined solely with reference to the New
Employee’s service with Purchaser.



 
(f)
Prior to the Closing Date, Seller shall afford the officers and authorized
representatives of Purchaser access to the Employees for interviews and training
purposes, at Purchaser’s sole expense, at reasonable times without interfering
with the Banking Centers’ normal business and operations.



Section 1.7. Records and Data Processing.


 
(a)
As of the Effective Time, Purchaser shall become responsible for maintaining the
files, documents and records referred to in this Agreement.  Purchaser will
preserve and safekeep them as required by applicable law and sound banking
practice. After the Effective Time, Purchaser will permit Seller and its
representatives, at reasonable times and upon reasonable notice, to examine,
inspect, copy and reproduce (at Seller's expense) any such files, documents or
records as Seller deems necessary.



 
(b)
As of the Effective Time, Seller will permit Purchaser and its representatives,
at reasonable times and upon reasonable notice, to examine, inspect, copy and


 
9

--------------------------------------------------------------------------------

 

 
reproduce (at Purchaser's expense) files, documents or records retained by
Seller regarding the assets and liabilities transferred under this Agreement as
Purchaser deems necessary.



 
(c)
It is understood that certain of Seller's records may be available only in the
form of photocopies, film copies or other non-original and non-paper media.



Section 1.8. Security.


As of the Effective Time, Purchaser shall become solely responsible for the
security of and insurance on all persons and property located in or about the
Banking Centers.


Section 1.9. Taxes and Fees; Proration of Certain Expenses.


Purchaser shall be responsible for the payment of all fees and taxes related to
this transaction, including all of the real estate transfer, grantor’s and
recordation taxes, fees and costs, provided that Purchaser shall not be
responsible for, or have any liability with respect to, taxes on any income to
Seller arising out of the transactions herein.  Purchaser shall not be
responsible for any income tax liability of Seller arising from the business or
operations of the Banking Centers before the Effective Time, and Seller shall
not be responsible for any tax liabilities of Purchaser arising from the
business or operations of the Banking Centers after the Effective Time.  Utility
payments, telephone charges, real property taxes and special assessments,
personal property taxes, rent, salaries, deposit insurance premiums, other
ordinary operating expenses of the Banking Centers and other expenses related to
the liabilities assumed or assets purchased hereunder shall be prorated between
the parties as of the Effective Time such that Seller shall be responsible for
such costs before the Effective Time and Purchaser shall be responsible for such
costs after the Effective Time.  To the extent any such item has been prepaid by
Seller for a period extending beyond the Effective Time, there shall be a
proportionate monetary adjustment in favor of Seller.  To the extent Seller or
its affiliate has paid security deposits to any landlord under the Real Property
Leases, Purchaser shall pay the amount of such security deposits to Seller at
Closing, or such amount shall be credited to Seller on the Closing
Statement.  Seller shall have no liability for any “Roll Back” or deferred land
use taxes with respect to any unimproved Owned Real Property.


Section 1.10. Real Property.


 
(a)
Title and Leasehold Matters.



 
(i)
Seller will convey good and marketable title to the Owned Real Property to
Purchaser, subject to Title Defects accepted by Purchaser as described below.



 
(ii)
Purchaser agrees to notify Seller in writing within sixty (60) calendar days
after the date of this agreement (the “Inspection Period”) of any mortgages,


 
10

--------------------------------------------------------------------------------

 

 
pledges, material liens, encumbrances, reservations, tenancies, encroachments,
overlaps or other title exceptions or zoning or similar land use violations
(excluding legal but nonconforming uses) related to the Owned Real Property to
which Purchaser reasonably objects (the "Title Defects").  Within the Inspection
Period the Purchaser may, at Purchaser’s expense, obtain a Commitment for an
ALTA Owner’s Form B Title Insurance Policy (the “Title Policy”) issued by a
title insurer reasonably approved by Seller (the “Title Insurer”), with respect
to the Owned Real Property and designating Purchaser as the proposed insured
(the “Title Commitment”).  Purchaser agrees that Title Defects shall not include
real property taxes not yet due and payable, or easements, restrictions,
tenancies, and rights of way which do not materially interfere with the use of
the Owned Real Property as a banking center or defects which Purchaser can
obtain protection from through purchase of title insurance at regular rates (or
higher rates if the excess over the regular rate is paid by Seller).  Seller
shall have no obligation to cure any Title Defects.  If Seller is unable or
unwilling to cure any such Title Defects to Purchaser's reasonable satisfaction,
Purchaser shall have the option (upon written notice to Seller) to either (x)
accept the Title Defects and receive title in its then existing condition and
proceed to Closing (without a Purchase Price adjustment), or (y) terminate this
Agreement solely with respect to the affected Owned Real Property and purchase
only the Deposit Liabilities related to the associated Banking Center, unless:
(i) the Purchaser elects not to purchase the Improved Real Property at the
Plymouth Banking Center as described on Schedule 1.1(a)(1), in which case
Purchaser may not purchase the Deposit Liabilities associated with either the
Roper or Plymouth Banking Centers; or (ii) the Purchaser elects not to purchase
the Improved Real Property at the Preston Corners Banking Center as described on
Schedule 1.1(a)(1), in which case Purchaser may not purchase Deposit Liabilities
associated with the Lake Boone and Falls of Neuse Banking Centers.



 
(iii)
Within the Inspection Period, the Purchaser may, at the Purchaser’s expense,
obtain a survey of the Owned Real Property.



 
(iv)
Purchaser shall have the right to update title matters at Closing for any
changes that may have arisen between the date of Purchaser's original title
search and the Closing Date.  If such update indicates that any Title Defects
have been placed of record since the effective date of the Title Commitment and
Purchaser reasonably objects thereto, then Purchaser agrees to notify Seller in
writing within three (3) business days of receiving notification
thereof.  Seller shall have no obligation to cure any Title Defects.  If Seller
is unable or unwilling to cure any such Title Defects to Purchaser's reasonable
satisfaction, Purchaser shall have the option (upon written notice to Seller) to
either (x) accept the Title Defects and receive title in its then existing
condition and proceed to Closing (without a


 
11

--------------------------------------------------------------------------------

 

 
Purchase Price adjustment), or (y) terminate this Agreement solely with respect
to the affected Owned Real Property and purchase the Deposit Liabilities related
to the associated Banking Center and the other Banking Centers, unless:  (i) the
Purchaser elects not to purchase the Improved Real Property at the Plymouth
Banking Center as described on Schedule 1.1(a)(1), in which case Purchaser may
not purchase the Deposit Liabilities associated with either the Roper or
Plymouth Banking Centers; or (ii) the Purchaser elects not to purchase the
Improved Real Property at the Preston Corners Banking Center as described on
Schedule 1.1(a)(1), Purchaser may not purchase Deposit Liabilities associated
with the Lake Boone and Falls of Neuse Banking Centers.



 
(v)
Purchaser accepts the terms of each of the Real Property Leases as is.  If any
such Leases is not assignable without the consent of the landlord, and if the
landlord does not consent to assignment of such Lease as is, Purchaser agrees to
use reasonable efforts to reach agreement with the landlord with respect to such
Lease and agrees to notify Seller in writing no later than thirty (30) days
before the Closing. If satisfactory arrangements have not been made as of such
time wherein landlord consents to such assignment, this Agreement shall be
terminated solely with respect to the affected Leased Real Property.



 
(b)
Environmental Matters.



Purchaser shall have the right to conduct such investigation of environmental
matters with respect to the Owned Real Property as it may reasonably require and
shall report the results of any such investigation, together with its objections
to any Environmental Issue, if any, to Seller no later than the end of the
Inspection Period; provided, that without the prior written consent of Seller,
Purchaser shall not conduct any invasive testing or any ground water monitoring
or install any test well or undertake any other investigation which requires a
permit or license from, or the reporting of the investigation or the results
thereof to, a local or state environmental regulatory authority or the United
States Environmental Protection Agency.  As a part of an investigation of
environmental matters with respect to the Owned Real Property, the Purchaser
may, at Purchaser’s sole cost and expense, obtain a completed Phase I
environmental report (“Phase I”) of the Owned Real Property conducted by an
independent environmental investigation and testing firm selected by Purchaser
and reasonably acceptable to Seller.  If the Phase I discloses any potential
environmental condition that in the reasonable belief of Purchaser warrants
further review or investigation, Purchaser shall give notice of the same to
Seller within ten (10) business days of its receipt of the Phase I.  Purchaser
shall purchase the Owned Real Property on the terms set forth in this Agreement
if notice is not provided within such ten (10) business day period. Upon giving
such notice, Purchaser may, within an additional thirty (30) day period, at
Purchaser’s sole cost and expense, obtain a completed Phase II environmental
report (“Phase II”).  Purchaser shall purchase the Owned Real Property on the
terms set forth in this Agreement if (a) the
 

 
12

--------------------------------------------------------------------------------

 

Phase I or Phase II report reveals potential levels of environmental
contaminants not in excess of federal or state action limits, or (b) the
Purchaser shall have been provided confirmation from governmental authorities
with applicable jurisdiction that no action with respect to the Owned Real
Property is required.  If the Phase II report reveals levels of environmental
contaminants in excess of federal or state action limits on any Owned Real
Property (an “Environmental Issue”), Purchaser shall have the option (upon
written notice to Seller) to either (x) accept the Owned Real Property in its
then existing condition and proceed to Closing (without a Purchase Price
adjustment), or (y) terminate this Agreement solely with respect to the affected
Owned Real Property and purchase the Deposit Liabilities related to the
associated Banking Center and the other Banking Centers, unless: (i) the
Purchaser elects not to purchase the Improved Real Property at the Plymouth
Banking Center as described on Schedule 1.1(a)(1), in which case Purchaser may
not purchase the Deposit Liabilities associated with either the Roper or
Plymouth Banking Centers; or (ii) the Purchaser elects not to purchase the
Improved Real Property at the Preston Corners Banking Center as described on
Schedule 1.1(a)(1), in which case Purchaser may not purchase Deposit Liabilities
associated with the Lake Boone and Falls of Neuse Banking Centers.
 
 
(c)
Facilities Inspection.



 
(i)
Purchaser shall have the right, at Purchaser’s expense, to inspect the physical
condition of the Owned Real Property (collectively, “Building Issues”) during
the Inspection Period.  These inspections shall be conducted during regular
business hours by qualified inspectors or employees of Purchaser or its
affiliates following not less than three (3) business days notice to Seller, and
a representative of Seller is entitled to be present at any inspection.  Prior
to entry upon the Owned Real Property, Purchaser will confirm to Seller the
existence of general liability insurance in coverage amounts reasonably
acceptable to Seller.  Any physical disturbance to the Owned Real Property shall
be subject to Seller’s prior approval, which may be subject to such reasonable
repair and restoration conditions as Seller may impose (including, without
limitation, the obligation to repair any disturbed area to its condition
immediately prior to that disturbance).  Purchaser promptly shall provide Seller
with copies of any and all written reports in connection with those inspections,
at no cost to Seller, upon Seller’s request.



 
(ii)
Purchaser shall return the Owned Real Property to the condition existing prior
to any tests and inspections performed by Purchaser or Purchaser’s
representatives, as determined by Seller in its reasonable
discretion.  Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller’s affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, employees, officers, directors,
shareholders, counsel, representatives, agents, from and against any and all
damages,


 
13

--------------------------------------------------------------------------------

 

mechanics’ liens, liabilities, losses, demands, actions, causes of action,
claims, costs and expenses (including, without limitation, reasonable attorneys’
fees and the cost of appeals) from or relating to Purchaser’s or its employee’s,
agent’s, representative’s, or contractor’s entry onto the Owned Real Property,
and any inspections or other matters performed by Purchaser with respect to the
Owned Real Property.  The provisions of this Section 1.10 shall survive Closing
or any termination of this Agreement.


 
(d)
Correction of Defects.



 
If Purchaser discovers a material defect in a Banking Center with respect to
Building Issues or discovers an Environmental Issue (each a “Defect”), Purchaser
shall notify Seller in writing within the Inspection Period.  Seller shall have
no obligation to cure any Defect.  If Seller is unable or unwilling to cure any
Defects to Purchaser’s reasonable satisfaction, Purchaser shall have the option
(upon written notice to Seller) to either (x) accept the Defect and receive the
Owned Real Property in its then existing condition and proceed to Closing
(without a Purchase Price adjustment), or (y) terminate this Agreement solely
with respect to the affected Owned Real Property and purchase the Deposit
Liabilities related to the associated Banking Center and the other Banking
Centers, unless: (i) the Purchaser elects not to purchase the Improved Real
Property at the Plymouth Banking Center as described on Schedule 1.1(a)(1), in
which case Purchaser may not purchase the Deposit Liabilities associated with
either the Roper or Plymouth Banking Centers; or (ii) the Purchaser elects not
to purchase the Improved Real Property at the Preston Corners Banking Center as
described on Schedule 1.1(a)(1), in which case Purchaser may not purchase
Deposit Liabilities associated with the Lake Boone and Falls of Neuse Banking
Centers.



 
(e)
Casualty and Condemnation.



(i)
 
 
Except as stated in this Agreement, Seller shall bear all risk of loss or damage
to the Owned Real Property from all causes until the Closing; provided, however,
Seller shall have no obligation to repair such loss or damage.

 
 
(ii)
If before Closing: (a) any material portion of any Owned Real Property is
destroyed by fire, the elements or by any other casualty (a “Casualty”), or (b)
any material portion of any Owned Real Property is taken by eminent domain or
made the subject of condemnation proceedings (a “Taking”), Seller shall give
Purchaser prompt written notice thereof and Purchaser may elect, by written
notice to Seller within ten (10) business days after Purchaser has received
written notice of such event from Seller (and the Closing shall be extended for
two (2) business days after the expiration of such termination election period,
if applicable), to terminate this Agreement without further liability, solely
with respect to the affected


 
14

--------------------------------------------------------------------------------

 

Owned Real Property and all assets described in Section 1.1(a) related to such
Real Property and/or the Banking Center located thereon, except for obligations
set forth in this Agreement that expressly survive termination.  In no event
shall Purchaser have the right to purchase the assets relating to a Banking
Center without also taking the corresponding Owned Real Property, and
vice-versa.  If before Closing a portion of any Owned Real Property is destroyed
by a Casualty (as to less than a “material portion”) or a Taking occurs (which
does not affect a “material portion” of any Owned Real Property), Purchaser
shall proceed to Closing subject to the provisions of Section 1.10(e)(iii).  For
the purposes of this Section 1.10, a “material portion” of any Owned Real
Property shall mean (i) any portion of the Owned Real Property where the cost to
restore same (as reasonably determined by Seller) exceeds $200,000 and (ii) with
respect to a Taking only, any portion which materially affects access to or
parking upon the Owned Real Property solely to the extent such remaining parking
is not in compliance with applicable ordinances.


 
(iii)
If this Agreement is not terminated pursuant to Section 1.10(e)(ii), then at the
Closing the following shall occur:

 
 
(A)
Seller shall credit on account of the Purchase Price the amount, as applicable,
of all condemnation awards actually received by Seller or any sums of money
collected by Seller (whether retained by Seller or paid directly to a holder of
any lien on the Owned Real Property) under its policies of insurance or renewals
thereof insuring against the loss in question to the extent same have not been
expended for the purpose of restoration or repair of the Owned Real Property.

 
 
(B)
In the case of a Taking, Seller shall assign, transfer and set over to Purchaser
all of Seller's right, title and interest in and to (a) such further sums
payable thereunder, and (b) any awards that may be made with respect to any
pending or future condemnation proceeding.

 
 
(C)
In the case of a Casualty, Seller shall assign, transfer and set over to
Purchaser all of Seller's right, title, and interest in and to the proceeds of
any casualty insurance policies payable to Seller.

 
 
(D)
In the case of a Casualty, Seller shall credit against the Purchase Price the
amount of any deductible under its insurance policy, but not to exceed the
amount required to repair or replace the portion of the Owned Real Property
damaged or destroyed.

 
 
(E)
All provisions of this Subparagraph (e) shall also be applicable to:  (i) any
Leased Real Property subject, however, to the rights of the

 

 
15

--------------------------------------------------------------------------------

 

landlord under the Real Property Leases; and (ii) to the Banking Centers listed
on Schedule 6.23.
 
 
(f)
Development Bonds.



 
If Seller has outstanding bonds, letters of credit, or other security issued in
favor of a municipality or agency related to the development of any Unimproved
Real Property (the “Seller Bonds”) Purchaser shall cause to be issued to such
municipality or agency, effective at Closing, any replacement bonds or letters
of credit that are necessary to obtain the release of the Seller Bonds.



ARTICLE II
CLOSING AND EFFECTIVE TIME


Section 2.1. Effective Time.


The purchase of assets and assumption of liabilities provided for in this
Agreement shall occur at a closing (the "Closing") to be held at a mutually
agreeable time and location within 30 calendar days following the date of all
approvals by regulatory agencies and after all statutory waiting periods have
expired, or at such other place, time or date on which the parties shall
mutually agree.  The effective time (the "Effective Time") shall be 11:59 p.m.
local time, on the day on which the Closing occurs (the "Closing Date").


Section 2.2. Closing.


 
(a)
All actions taken and documents delivered at the Closing shall be deemed to have
been taken and executed simultaneously, and no action shall be deemed taken nor
any document delivered until all have been taken and delivered.



 
(b)
At the Closing, subject to all the terms and conditions of this Agreement,
Seller shall deliver or make reasonably available to Purchaser:



 
(1)
Special warranty deeds transferring title to the Owned Real Property to
Purchaser;



 
(2)
A Bill of Sale, in substantially the form attached hereto as Exhibit 2.2(b)(2)
(the "Bill of Sale"), transferring to Purchaser all of Seller's interest in the
Personal Property and other assets and other instruments of title as Purchaser
may reasonably request to vest in Purchaser good and marketable title thereto,
free and clear of all encumbrances;



 
(3)
An Assignment and Assumption Agreement, in substantially the form attached
hereto as Exhibit 2.2(b)(3) (the "Assignment and Assumption Agreement"),
assigning Seller's interest in the Equipment Leases, the Assignable Contracts,
the Real Property Leases (such lease assignments


 
16

--------------------------------------------------------------------------------

 

will be in recordable form, and, to the extent that the Real Property Leases are
currently recorded, the lease assignment for such Real Property Leases shall be
recorded at Closing), the Safe Deposit Contracts, and the Deposit Liabilities;


 
(4)
Consents from third persons that are required to effect the assignments set
forth in the Assignment and Assumption Agreement, including, but not limited to,
the lessors under the Equipment Leases and the Real Property Leases to the
extent required, and subject to Section 1.10(a)(v) with respect to the Real
Property Leases.  With respect to any Equipment Lease for which the required
consent is not obtained from the lessor prior to the Closing, in lieu of such
consent Seller may provide either (at Seller’s sole option), a special indemnity
in form and content reasonably satisfactory to Purchaser against any loss to
Purchaser resulting from the failure to obtain such consent, or the substitution
by Seller and delivery hereunder to Purchaser of equipment comparable to the
equipment subject to such Equipment Lease;



 
(5)
Seller's keys to the safe deposit boxes and Seller's records related to the safe
deposit box business at the Banking Centers;



 
(6)
[Removed]



 
(7)
Seller's records related to the Deposit Liabilities assumed by Purchaser;



 
(8)
Immediately available funds in the net amount shown as owing to Purchaser by
Seller on the Closing Statement, if any;



 
(9)
The Coins and Currency;



 
(10)
Such of the other assets to be purchased as shall be capable of physical
delivery;



 
(11)
A certificate of a proper officer of Seller, dated as of the Closing Date,
certifying the fulfillment of all conditions that are the obligation of Seller
and that all of the representations and warranties of Seller set forth in this
Agreement remain true and correct in all material respects as of the Effective
Time;



 
(12)
A certified copy of a resolution of the Board of Directors of Seller, or its
Executive Committee, approving the sale of the Banking Centers contemplated
hereby;



 
(13)
Such certificates and other documents as Purchaser and its counsel may
reasonably require to evidence the receipt by Seller of all necessary


 
17

--------------------------------------------------------------------------------

 

corporate and regulatory authorizations and approvals for the consummation of
the transactions provided for in this Agreement;


 
(14)
A Closing Statement, substantially in the form attached hereto as Exhibit
2.2(b)(14) (the "Closing Statement");



 
(15)
An affidavit of Seller certifying that Seller is not a "foreign person" as
defined in the federal Foreign Investment in Real Property Tax Act of 1980;



 
(16)
The Power of Attorney substantially in the form attached hereto as Exhibit
1.4(k);



 
(17)
An instrument that shall assign and transfer IRAs attributable to the Banking
Centers and assumed hereunder to Purchaser and that shall appoint Purchaser as a
successor or trustee for such accounts; and



 
(18)
Such executed customary affidavits and documents as Purchaser’s title insurer
may require as a condition to issuing owner’s title insurance policies to
Purchaser with respect to the Real Property.



 
It is understood that the items listed in Subsections (b)(5) and (9) shall be
transferred after the Banking Centers have closed for business on the Closing
Date and that the records listed in Subsection (b)(7) will be transferred as
soon as practicable after the Closing, but in no event more than five (5)
business days after the Closing.  For purposes of this Agreement, the term
"business day" shall mean any day that Seller is open for business and that is
not a Saturday, Sunday or federal holiday.



 
(c)
At the Closing, subject to all the terms and conditions of this Agreement,
Purchaser shall deliver to Seller:



 
(1)
The Assignment and Assumption Agreement;



 
(2)
A certificate and receipt acknowledging the delivery and receipt of possession
of the property and records referred to in this Agreement;



 
(3)
Immediately available funds in the net amount shown as owing to Seller by
Purchaser on the Closing Statement, if any;



 
(4)
A certificate of a proper officer of Purchaser, dated as of the Closing Date,
certifying to the fulfillment of all conditions that are the obligation of
Purchaser and that all of the representations and warranties of Purchaser set
forth in this Agreement remain true and correct in all material respects as of
the Effective Time;


 
18

--------------------------------------------------------------------------------

 



 
(5)
A certified copy of a resolution of the Board of Directors, or its Executive
Committee, of Purchaser approving the purchase of the Banking Centers
contemplated hereby;



 
(6)
Such certificates and other documents as Seller and its counsel may reasonably
require to evidence the receipt by Purchaser of all necessary corporate and
regulatory authorizations and approvals for the consummation of the transactions
provided for in this Agreement; and



 
(7)
The Closing Statement.



 
(d)
All instruments, agreements and certificates described in this Section 2.2 shall
be in form and substance reasonably satisfactory to the parties' respective
legal counsel.



Section 2.3. Post-Closing Adjustments.


 
(a)
Not later than 30 business days after the Effective Time, Seller shall deliver
to Purchaser a balance sheet dated as of the Effective Time and prepared in
accordance with generally accepted accounting principles consistently applied
reflecting the assets sold and assigned and the liabilities transferred and
assumed hereunder (the "Post-Closing Balance Sheet").  Seller shall afford
Purchaser and its accountants and attorneys the opportunity to review all work
papers and documentation used by Seller in preparing the Post-Closing Balance
Sheet.  Within 15 business days following delivery of the Post-Closing Balance
Sheet (the "Adjustment Payment Date"), Seller and Purchaser shall effect the
transfer of any funds as may be necessary to reflect changes in such assets and
liabilities between the Pre-Closing Balance Sheet and the Post-Closing Balance
Sheet together with interest thereon computed from the Effective Time to the
Adjustment Payment Date at the applicable Federal Funds Rate (as hereinafter
defined).



 
(b)
In the event that a dispute arises as to the appropriate amounts to be paid to
either party on the Adjustment Payment Date, each party shall pay to the other
on such Adjustment Payment Date all amounts other than those as to which a
dispute exists.  Any disputed amounts retained by a party which are later found
to be due to the other party shall be paid to such other party promptly upon
resolution with interest thereon from the Adjustment Payment Date to the date
paid at the applicable Federal Funds Rate.  In the event of an unresolved
dispute, either party may submit the matter to a firm of certified public
accountants mutually agreeable to Seller and Purchaser (the “Mediator”), which
shall determine such dispute in accordance with the terms and conditions of this
Agreement within 30 calendar days after the submission.  The parties shall each
pay one-half of the fees and expenses of the Mediator, except that the Mediator
may assess the full amount of


 
19

--------------------------------------------------------------------------------

 

 
its fees and expenses against either party if it determines that party
negotiated the Post-Closing Balance Sheet in bad faith.  The Post-Closing
Balance Sheet, as agreed upon by the parties and determined under this
Subsection, shall be final and binding upon the parties.



 
(c)
The Federal Funds Rate shall mean the rate quoted for Federal Funds in the Money
Rates Column of the Wall Street Journal, adjusted daily, for the period
beginning with the first calendar day following the Effective Time and ending
with the Adjustment Payment Date.



ARTICLE III
INDEMNIFICATION


Section 3.1. Seller's Indemnification of Purchaser.


Subject to limitations in this Article III, Seller shall indemnify, hold
harmless and defend Purchaser and its affiliates from and against any costs,
expenses, liabilities, losses or damages, including without limitation
reasonable attorneys' fees and expenses, but excluding punitive, exemplary,
special or incidental damages (a "Loss") incurred by Purchaser caused by:  (a)
any breach by Seller of any representation or warranty contained herein; and (b)
any Loss arising out of any claims, actions, suits or proceedings commenced
prior to the Effective Time or any events occurring prior to the Effective Time
relating to operations at the Banking Centers, except for the liabilities
expressly assumed hereunder or any sum that Purchaser has agreed to pay
hereunder, or the administration of any of the Deposit Liabilities by Seller or
any liability not assumed by Purchaser pursuant to Section 1.2(b)(2).  Claims
for indemnity must be made within the time frame set forth in Section 3.3(a).


Section 3.2. Purchaser's Indemnification of Seller.


Subject to limitations in this Article III, Purchaser shall indemnify, hold
harmless and defend Seller and its affiliates from and against any Loss incurred
by Seller caused by:  (a) any breach by Purchaser of any representation or
warranty contained herein; and (b) any Loss arising out of any claims, actions,
suits or proceedings arising out of events occurring following the Effective
Time relating to operations at the Banking Centers or administration of any of
the Deposit Liabilities  by Purchaser.  Claims for indemnity must be made within
the time frame set forth in Section 3.3(a).


Section 3.3. Claims for Indemnity.


 
(a)
A claim for indemnity under Sections 3.1 or 3.2 of this Agreement shall be made
by the claiming party prior to the expiration of twelve (12) months the
Effective Time by the giving of notice thereof to the other party. Such notice
shall set forth in reasonable detail the basis upon which such claim for
indemnity is made.  In the event that any such claim is made within such
prescribed twelve (12) month period, the indemnity relating to such claim shall
survive until such claim is


 
20

--------------------------------------------------------------------------------

 

 
resolved.  Claims not made within such twelve (12) month period shall cease and
no indemnity shall be made therefor.



 
(b)
In the event that any person or entity not a party to this Agreement shall make
any demand or claim or file or threaten to file any lawsuit, which demand, claim
or lawsuit may result in any liability, damage or loss to one party hereto of
the kind for which such party is entitled to indemnification pursuant to Section
3.1 or 3.2, then, after notice is provided by the indemnified party to the
indemnifying party of such demand, claim or lawsuit, the indemnifying party
shall have the option, at its cost and expense, to retain counsel for the
indemnified party to defend any such demand, claim or lawsuit.  In the event
that the indemnifying party shall fail to respond within ten (10) business days
after receipt of such notice of any such demand, claim or lawsuit, then the
indemnified party shall retain counsel and conduct the defense of such demand,
claim or lawsuit as it may in its discretion deem proper, at the cost and
expense of the indemnifying party.  In effecting any settlement of any such
demand, claim or lawsuit, an indemnified party shall act in good faith, shall
consult with the indemnifying party and shall enter into only such settlement as
the indemnifying party shall approve (the indemnifying party's approval will be
implied if it does not respond within ten (10) business days of its receipt of
the notice of such settlement offer).



Section 3.4. Limitations on Indemnification.


Notwithstanding anything to the contrary contained in this Article III, no
indemnification shall be required to be made by either party until the aggregate
amount of all claims for indemnity by the other party exceeds $50,000, provided,
however, that the threshold contained in this Section 3.4 shall only apply to
claims for indemnity made pursuant to Sections 3.1(a) and 3.2(a).  Once such
aggregate amount exceeds the $50,000 threshold, such party shall thereupon be
entitled to indemnification for all amounts in excess of such threshold.  IN
ADDITION, THE PARTIES SHALL HAVE NO OBLIGATIONS UNDER THIS ARTICLE III OR ANY
OTHER PROVISION OF THIS AGREEMENT FOR ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY,
SPECIAL OR INCIDENTAL DAMAGES, DAMAGE OR LOSS THE INDEMNIFIED PARTY MAY SUFFER
AS THE RESULT OF ANY DEMAND, CLAIM OR LAWSUIT.


Section 3.5. Exclusive Remedy


The parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article III and Section
1.10(c)(ii).  In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant,

 
21

--------------------------------------------------------------------------------

 

agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement it may have against the other parties hereto and their
affiliates and each of their respective representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this Article III and Section 1.10(c)(ii).  Nothing in this Section 3.5 shall
limit any party’s right to seek and obtain any equitable relief to which such
party shall be entitled or to seek any remedy on account of any party's
fraudulent, criminal or intentional misconduct.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller makes no representations or warranties to Purchaser except as
specifically set forth in this Article IV.  Seller hereby represents and
warrants to Purchaser as follows:


Section 4.1. Corporate Organization.


Seller is a Virginia chartered bank duly organized, validly existing and in good
standing under the laws of Virginia.  Seller has the corporate power and
authority to own its properties, to carry on its business as currently conducted
and to effect the transactions contemplated herein.


Section 4.2. No Violation.


The Banking Centers have been operated in all material respects in accordance
with applicable laws, rules and regulations. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated herein,
will violate or conflict with or constitute a default under (a) Seller's
Articles of Incorporation or Bylaws; (b) any provision of any material agreement
or any other material restriction of any kind to which Seller is a party or by
which Seller is bound; (c) any injunction, order or decree or, to Seller’s
knowledge, any statute, law or regulation; or (d) any provision which will
result in a default under, or which will cause the acceleration of the maturity
of, any material obligation or loan to which Seller is a party.


Section 4.3. Corporate Authority.


The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by Seller, and no
further corporate authorization is necessary for Seller to consummate the
transactions contemplated hereunder.


Section 4.4. Enforceable Agreement.


This Agreement has been duly authorized, executed and delivered by Seller and is
the legal, valid and binding agreement of Seller, enforceable in accordance with
its terms. except as enforceability may be limited under any applicable law
pertaining to bankruptcy, receivership, reorganization, fraudulent transfer or
insolvency or similar laws affecting creditor’s rights generally and to general
principles of equity.

 
22

--------------------------------------------------------------------------------

 



Section 4.5. No Brokers.


In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Seller that would
give rise to any claim against Purchaser for a finder's fee, commission, or
similar payment.


Section 4.6. Title to and Condition of Property.


 
(a)
Seller has not entered into any agreement regarding the Real Property and/or the
Banking Centers listed on Schedule 6.23 other than (i) those specifically set
forth herein or disclosed to Purchaser prior to the execution of this Agreement,
(ii) those listed on Schedule 4.6(a), (iii) those that are recorded in the chain
of title to the Real Property, and (iv) the Real Property Leases, the Equipment
Leases, and the Assignable Contracts.



 
(b)
To Seller’s knowledge, the Real Property and/or the Banking Centers listed on
Schedule 6.23 are not subject to any condemnation proceeding, other proceeding
or litigation of any kind, pending or threatened, which would be binding upon
Purchaser and would materially affect or limit Purchaser's use and enjoyment of
the Real Property and/or the Banking Centers listed on Schedule 6.23.



 
(c)
To Seller’s knowledge, the Personal Property is in good operating condition and
repair, giving consideration to its age and use and subject to ordinary wear and
tear, Seller has good and marketable title to the assets to be transferred under
this Agreement, and the Banking Centers are in conformity in all material
respects with all zoning ordinances, building or fire codes or other laws,
statutes, ordinances, codes or regulations applicable to them and all
certificates, licenses and permits required for the lawful use and occupancy of
such property have been obtained and are in full force and effect.



Section 4.7. Limitation on Representation on Condition of Property.


Except as may be otherwise specifically set forth in Article IV of this
Agreement, (i) the assets to be purchased by Purchaser hereunder are sold AS IS,
WHERE IS, with no warranties or representations whatsoever, and (ii) SELLER
MAKES NO REPRESENTATIONS, WARRANTIES OR COVENANTS, EXPRESS OF IMPLIED, WITH
RESPECT TO THE ASSETS AND ANY DEFECTS THEREIN OF ANY NATURE WHATEVER, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.


Section 4.8.  [Removed]

 
23

--------------------------------------------------------------------------------

 

Section 4.9. Compliance with Certain Laws.


To Seller's knowledge, the Deposits were opened, extended or made, and have been
maintained, in accordance with all applicable federal and state laws,
regulations, rules and orders.  Seller has all licenses, franchises, permits and
other governmental authorizations that are legally required to enable it to
conduct its business at the Banking Centers as presently conducted in all
material respects.


Section 4.10. Community Reinvestment Act Representation.


Seller is in compliance with the Community Reinvestment Act and its implementing
regulations, and there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause any regulatory
authority to deny any application required to be filed pursuant to this
Agreement.  In addition, Seller has not been advised of any supervisory concerns
regarding its compliance with the Community Reinvestment Act.


Section 4.11. Leases.


The Real Property Leases and the Equipment Leases are in full force and effect
and are fully transferable and assignable to Purchaser, except to the extent
that consent of the lessor or another party is required by the terms of the
respective lease documents.  Purchaser's sole remedy for failure to obtain any
such required consent with respect to the Real Property Leases shall be as
provided in Section 1.10(a)(iv), and with respect to the Equipment Leases shall
be as provided in Section 2.2(b)(4).


Section 4.12. Limitation of Representations and Warranties.


Except as may be expressly represented or warranted in this Agreement by Seller,
Seller makes no representations or warranties whatsoever with regard to any
asset being transferred to Purchaser or any liability or obligation being
assumed by Purchaser or as to any other matter or thing.


Section 4.13. Seller’s Knowledge.


For the purposes of this Agreement, Seller’s knowledge is limited to the actual
and current knowledge of Douglas J. Glenn, Executive Vice President, Chief
Operating Officer and General Counsel of Hampton Roads Bankshares, Inc., without
any duty of inquiry or investigation and does not include any imputed or
constructive knowledge that may be attributed to such individual.


Section 4.14.                                Litigation.


There is no action, suit or proceeding pending or, to the knowledge of Seller,
threatened against Seller before any court or arbitrator or any governmental
body, agency or official that relates to the Banking Centers (including the
assets and the assumed liabilities under this

 
24

--------------------------------------------------------------------------------

 

Agreement) or that could materially affect the ability of Seller to perform its
obligations under this Agreement.


Section 4.15.                                Consents and Approvals.


Except for approval by the Federal Reserve Bank (the "Fed") of the New Real
Property Leases (as defined in Section 6.23), as to which Seller has had
discussions with representatives of the Fed concerning the conditions that the
Fed might impose on any such approval, Seller has received no notice and has no
reason to believe that any federal, state or other governmental agency would
oppose or not grant or issue its consent or approval, if required, with respect
to the transactions contemplated hereby.


Section 4.16.                                Deposit Liabilities.


The deposit records of the Banking Centers accurately reflect the Deposit
Liabilities and have been maintained in accordance with applicable law. All of
the Deposit Liabilities were originated and are in material compliance with the
documents governing the relevant type of deposit account.  None of the Deposit
Liabilities are brokered deposits.  Seller has properly accrued interest on the
Deposit Liabilities and the records respecting the Deposit Liabilities
accurately reflect such accruals of interest.  Seller has delivered to Purchaser
a true and complete copy of each of the documents governing the Deposit
Liabilities and a true and correct copy of the current account forms for each of
the types of Deposit Liabilities offered by Seller out of the Banking Centers.


Section 4.17.                                Deposit Insurance.


The deposit accounts of Seller are insured up to applicable limits by the
Federal Deposit Insurance Corporation, as provided by law, and all premiums and
assessments required to be paid as of the date hereof in connection therewith
have been paid


Section 4.18.                                Government Proceedings.


Other than any regulatory consent or approval necessitated by the written
agreement, effective June 17, 2010, by and among Seller, Hampton Roads
Bankshares, Inc., the Federal Reserve Bank of Richmond and the Virginia Bureau
of Financial Institutions, Seller is not subject to, and has not received any
notice or advice that it may be subject to, any order, agreement, memorandum of
understanding or other regulatory enforcement action or proceeding with or by
any federal or state agency charged with the supervision or regulation of banks
or engaged in the insurance of the deposits of banks or any other governmental
agency having supervisory or regulatory authority with respect to Seller that
could have a material adverse effect on the operation of the Banking Centers
after the Closing Date or that could affect Seller’s ability to obtain the
required regulatory approvals or to satisfy any of the other conditions required
to be satisfied in order to consummate the transactions contemplated hereby.

 
25

--------------------------------------------------------------------------------

 

Section 4.19.                                Environmental Matters.


There is no legal, administrative, arbitral or other proceeding, claim, action,
cause of action or governmental investigation pending or, to the knowledge of
Seller, threatened which seeks to impose on Seller or any predecessor of Seller
in connection with the Banking Centers any liability arising under any
Environmental Laws (as hereinafter defined).  Seller is not subject to any
agreement, order, judgment, decree or memorandum by or with any court,
governmental authority, regulatory agency or third party imposing any such
liability with respect to the Banking Centers.  As used herein the term
“Environmental Laws” means any laws (including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act),
including any plans, other criteria, or guidelines promulgated pursuant to such
laws, now in effect relating to the generation, production, installation, use,
storage, treatment, transportation, release, threatened release, or disposal of
Hazardous Materials.  As used herein, the term “Hazardous Materials” means any
wastes, substances, radiation, or materials (whether solids, liquids, or gases):
(i) which are hazardous, toxic, infectious, explosive, radioactive,
carcinogenic, or mutagenic; and (ii) which are defined as “pollutants,”
“contaminants,” “hazardous materials,” “hazardous wastes,” “hazardous
substances,” “toxic substances,” “radioactive materials,” “solid wastes,” or
other similar designations in, or otherwise subject to regulations under, any
Environmental Laws.


Section 4.20.                                Employee Matters.


There are no written contracts of employment between Seller and any of the
Employees.  Seller is not a party to any contract or arrangement with any union
relating to the business conducted at the Banking Centers, and Seller is not
aware of any pending organizational efforts at the Banking Centers.  To Seller’s
knowledge, there has been no indication to Seller that a union organizational
effort or labor disturbance is likely at the Banking Centers prior to the
Closing Date.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows:


Section 5.1. Corporate Organization.


Purchaser is a North Carolina chartered bank duly organized, validly existing
and in good standing under the laws of North Carolina.  Purchaser has the
corporate power and authority to own the properties being acquired, to assume
the liabilities being transferred and to effect the transactions contemplated
herein.


Section 5.2. No Violation.


Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will violate or conflict with or
constitute a default under:  (a)

 
26

--------------------------------------------------------------------------------

 

the Articles of Association or Bylaws of Purchaser;  (b) any provision of any
material agreement or any other material restriction of any kind to which
Purchaser is a party or by which Purchaser is bound; (c) any injunction, order
or decree or, to Purchaser’s knowledge, statute, law or regulation; or (d) any
provision which will result in a default under, or cause the acceleration of the
maturity of, any material obligation or loan to which Purchaser is a
party.  Purchaser has no knowledge of any breach of warranty or
misrepresentation made by Seller under this Agreement.


Section 5.3. Corporate Authority.


The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, prior to the Effective Time will have been
duly authorized by Purchaser, and no further corporate authorization on the part
of Purchaser is necessary to consummate the transactions contemplated hereunder.


Section 5.4. Enforceable Agreement.


This Agreement has been duly authorized, executed and delivered by Purchaser and
is the legal, valid and binding agreement of Purchaser enforceable in accordance
with its terms, except as enforceability may be limited under any applicable law
pertaining to bankruptcy, receivership, reorganization, fraudulent transfer or
insolvency or similar laws affecting creditor’s rights generally and to general
principles of equity.


Section 5.5. No Brokers.


In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Purchaser that would
give rise to any claim against Seller for a finder's fee, commission, or similar
payment.


Section 5.6.  Consents and Approvals.


Other than oral communications with the staff of the Federal Deposit Insurance
Corporation that indicated that the receipt of regulatory approval for the
transactions contemplated hereby may be conditioned upon completion of the
Purchaser’s private placement of its equity securities, Purchaser has received
no notice and has no reason to believe that any federal, state or other
governmental agency would oppose or not grant or issue its consent or approval,
if required, with respect to the transactions contemplated hereby.


ARTICLE VI
OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME


Section 6.1. Access to Information.


Purchaser acknowledges that it has conducted satisfactory due diligence with
respect to the assets and liabilities to be acquired by Purchaser
hereunder.  Notwithstanding the foregoing, Seller shall afford to the officers
and authorized representatives of Purchaser, upon prior notice

 
27

--------------------------------------------------------------------------------

 

and subject to Seller's normal security requirements, access to the properties,
contracts, books and records pertaining to the Banking Centers and the Deposit
Liabilities in order to facilitate the consummation of the transactions herein
contemplated, provided, that such access shall be at reasonable times and shall
not interfere with the normal business and operations of the Banking Centers or
the affairs of Seller relating to the Banking Centers.  Nothing in this Section
6.1 shall require Seller to breach any obligation of confidentiality or to
reveal any proprietary information, trade secrets or marketing or strategic
plans.  It is understood that certain of Seller's records may be available only
in the form of photocopies, film copies or other non-original and non-paper
media.


Section 6.2. Delivery of Magnetic Media Records.


Seller shall prepare or cause to be prepared at its expense and make available
to Purchaser at Seller's data processing center magnetic media records in
Seller's field format not later than 60 calendar days after the execution of
this Agreement, and further shall make available to Purchaser such records
updated as of the Closing Date, which records shall contain the information
related to the items described in Subsection 2.2(b)(7).  Such updated records
shall be made available at such time after Closing as agreed to by the
parties.  Seller may, with the consent of Purchaser, provide such reports in
paper format instead of magnetic media format.  From the date hereof through the
Closing Date, Seller shall cooperate and work with Purchaser to complete the
tasks required to facilitate the conversion of the Deposit Liabilities. Such
tasks include, but are not limited to, providing Purchaser with updated reports
and other items as are necessary to complete the conversion process and related
testing procedures.  Seller and Purchaser agree to reasonably cooperate with
each other in resolving any conversion-related issues arising from the
conversion of the Deposit Liabilities for a period of ninety (90) calendar days
following the date that the conversion is completed.


Section 6.3. Application for Approval to Effect Purchase of Assets and
Assumption of Liabilities.


Within 30 calendar days following the execution of this Agreement, Purchaser
shall prepare and file applications required by law with the appropriate
regulatory authorities for approval to purchase and assume the aforesaid assets
and liabilities, to establish branches at the locations of the Banking Centers
(or relocations to the extent contemplated herein), and to effect in all other
respects the transactions contemplated herein.  Purchaser agrees to process such
applications in a diligent manner and on a priority basis and to provide Seller
promptly with a copy of such applications as filed (except for any confidential
portions thereof) and all material notices, orders, opinions, correspondence and
other documents with respect thereto, and to use its commercially reasonable
efforts to obtain all necessary regulatory approvals.  Purchaser knows of no
reason why such applications should not receive all such approvals.  Purchaser
shall promptly notify Seller upon receipt by Purchaser of notification that any
application provided for hereunder has been denied.  Seller shall provide such
assistance and information to Purchaser as shall be reasonably necessary for
Purchaser to comply with the requirements of the applicable regulatory
authorities.

 
28

--------------------------------------------------------------------------------

 

Section 6.4. Conduct of Business; Maintenance of Properties.


(a)           From the date hereof until the Effective Time, Seller covenants
that it will:
 
(i)
Carry on, or cause to be carried on, the business of the Banking Centers
substantially in the same manner as on the date hereof, use all reasonable
efforts to preserve intact its current business organization, including its
relationship with the personnel at the Banking Centers, and preserve its
business relationships with depositors, customers and others having business
relationships with it and whose accounts will be retained at the Banking
Centers; provided, that Seller need not, in its sole discretion, advertise or
promote new or substantially new customer services in the principal market areas
of the Banking Centers;



 
(ii)
Cooperate with and assist Purchaser in assuring the orderly transition of the
business of the Banking Centers to Purchaser from Seller; and



 
(iii)
Maintain the Real Property, the Personal Property and the Banking Centers listed
on Schedule 6.23 in its current condition, ordinary wear and tear, casualty and
condemnation excepted.



 
(b)
Between the date hereof and the Effective Time, Seller shall not, without the
prior consent of Purchaser:



 
(i)
Acquire or dispose of any fixed assets with respect to the Banking Centers,
other than pursuant to commitments made on or before the date of this Agreement
and except for replacement of furniture, furnishings and equipment and normal
maintenance and refurbishing in the ordinary course of business of the Banking
Centers, provided that this Section shall not require the replacement of any
such items by Seller and provided, further that any expenditure greater than
$25,000 shall require the prior written approval of the Purchaser;



 
(ii)
Increase or agree to increase the salary, remuneration or compensation or other
employment benefits of the Employees other than in accordance with Seller’s
customary policies or bank-wide changes consistent with past practices, or pay
or agree to pay any uncommitted bonus to any such Employees other than regular
bonuses granted based on historical practice;



 
(iii)
Change any pricing in deposit accounts at the Banking Centers on other than a
regional basis, except as may be required in the ordinary course of business
consistent with past practices;



 
(iv)
Increase the staffing levels at any Banking Center or effect changes in branch
personnel employed as of the Effective Time other than in the


 
29

--------------------------------------------------------------------------------

 

ordinary course of business consistent with past practices or with the prior
consent of Purchaser;


 
(v)
Enter into any agreement to sell, grant or convey the Real Property and/or the
Banking Centers listed on Schedule 6.23 or any part thereof, including easements
or rights of way over the Real Property and/or the Banking Centers listed on
Schedule 6.23;



 
(vi)
transfer to Seller’s other branches any Assets;



 
(vii)
transfer to Seller’s other branches any Deposit Liabilities except upon the
unsolicited request of a depositor in the ordinary course of business;



 
(viii)
transfer, assign, encumber or otherwise dispose of or enter into any contract,
agreement or understanding, or negotiate with any party with respect to entering
into a contract, agreement or understanding, to transfer, assign, encumber or
otherwise dispose of any or all of the Assets or Deposit Liabilities except in
the ordinary course of business or pursuant to this Agreement;



 
(ix)
enter into any new contract, commitment, lease or other transaction relating to
the Banking Centers that requires aggregate future payments in excess of
$25,000, except in the ordinary course of business; or



 
(x)
enter into any employment, agency or other contract or arrangement for the
performance of personal services at the Banking Center, which is not terminable
within thirty (30) days without liability to Purchaser.

 
Section 6.5. No Solicitation by Seller.


 
(a)
For a period of 36 months after the Effective Time, Seller will not specifically
target and solicit customers of the Banking Centers utilizing any customer or
mailing list which contains names and addresses of customers of the Banking
Centers; provided, that these restrictions shall not apply to general mass
mailings, telemarketing calls, statement stuffers and other similar
communications directed to all or to specified categories of customers of Seller
or Seller's affiliates at the time the contact lists for such communications are
prepared (which shall be following the Closing), or to the public or newspaper,
radio or television advertisements of a general nature, or otherwise prevent
Seller from taking such actions as may be required to comply with any applicable
federal or state laws, rules or regulations. In addition, these restrictions
shall not apply to (a) the solicitation of (i) commercial accounts normally
established and maintained in offices other than the Banking Centers or (ii) any
credit or debit card customer which has an agreement with Seller for merchant
services which is not transferred


 
30

--------------------------------------------------------------------------------

 

to Purchaser, or (b) the installation and operation by Seller of automated
teller machines at any location.


 
(b)
For a period of 36 months commencing as of the Closing Date, neither Seller nor
any affiliate shall offer or engage in commercial banking services within the
Raleigh Metropolitan Statistical Area.



Section 6.6. Further Actions.


Each party hereto shall execute and deliver such instruments and take such other
actions as the other party may reasonably require in order to carry out the
intent of this Agreement.


Section 6.7. Fees and Expenses.


Except as otherwise provided herein, Purchaser shall be responsible for the
costs of all title examinations, title insurance fees, surveys, its own
attorneys' and accountants' fees and expenses and other expenses arising in
connection therewith.  Seller shall be responsible for any costs required by any
landlord in obtaining consent to assignment of a Real Property Lease, its data
processing costs and its own attorneys' and accountants' fees and expenses
related to this transaction.


Section 6.8. Breaches with Third Parties.


If the assignment of any material claim, contract, license, lease, commitment,
sales order or purchase order (or any material claim or right or any benefit
arising thereunder) without the consent of a third party would constitute a
breach thereof or materially affect the rights of Purchaser or Seller
thereunder, then such assignment is hereby made subject to such consent or
approval being obtained.  The failure to obtain such consent shall not
constitute a breach of this Agreement by Seller.


Section 6.9. Insurance.


As of the Effective Time, Seller will discontinue its insurance coverage
maintained in connection with the Banking Centers and the activities conducted
thereon, except for coverage relating to periods preceding the Effective
Time.  Purchaser shall be responsible for all insurance protection for the
Banking Centers' premises and the activities conducted thereon immediately
following the Effective Time.


Section 6.10. Public Announcements.


Seller and Purchaser agree that, from the date hereof, neither shall make any
public announcement or public comment, regarding this Agreement or the
transactions contemplated herein without first consulting with the other party
hereto and reaching an agreement upon the substance and timing of such
announcement or comment.  Further, Seller and Purchaser acknowledge the
sensitivity of this transaction to the Employees, and no announcements or

 
31

--------------------------------------------------------------------------------

 

communications with the public or these Employees shall be made without the
prior approval of Seller.


Section 6.11. Tax Reporting.


Seller shall provide Purchaser all 1099 data for Purchaser to comply with all
2011 tax reporting obligations in connection with transferred assets and
liabilities on or before the Effective Time, and Purchaser shall comply with all
tax reporting obligations with respect to the transferred assets and liabilities
after the Effective Time.


Section 6.12.                                Regulatory Approvals and Consents.


Seller and Purchaser shall cooperate with each other in connection with Seller’s
and Purchaser’s application for regulatory approval of the transactions
contemplated by this Agreement.  Seller will use its commercially reasonable
efforts to obtain all consents, approvals or authorizations of all governmental
authorities or agencies or third parties required for the execution, delivery
and performance by Seller of this Agreement and the consummation by it of all
transactions contemplated hereby or for the assumption by Purchaser of the Real
Property Leases, the Equipment Leases, the Assignable Contracts and the Safe
Deposit Contracts.


Section 6.13.                                Signs.


Seller shall remove, at its own cost, any or all interior and exterior signs at
the Banking Centers identifying Seller.  Signs will be removed on the Closing
Date, but no earlier than close of business on the Closing Date.  Purchaser
shall provide Seller with a temporary exterior sign to be used after removal of
Seller’s exterior signs.  Seller shall cooperate to allow Purchaser to start
installation of signs at the Banking Centers within seven (7) days prior to the
Closing Date.  Purchaser’s sign shall remain covered until after the close of
business on the Closing Date.


Section 6.14.                                Forms.


Within thirty (30) calendar days after the date of this Agreement, Seller will
provide Purchaser with copies of the forms of signature cards, deposit account
forms, Regulation E disclosures, Truth-in-Savings disclosures, deposit account
agreements, and IRA trust agreements and beneficiary designations, as well as
the forms of any other instruments or agreements presently in use at the Banking
Centers in connection with the Deposit Liabilities.  For purposes of this
paragraph, all referenced documents shall be the forms used by Seller as of the
date of this Agreement for new customers.


Section 6.15.                                Customers’ New Check and Draft
Forms.


On or within five (5) business days after the Closing Date, Purchaser will
supply holders of Deposit Liabilities which may be accessed by checks with
Purchaser’s own check or draft forms.  At least twenty (20) calendar days prior
to the Closing Date, Seller will provide Purchaser all name, address and account
information for Purchaser to supply such checks and drafts.

 
32

--------------------------------------------------------------------------------

 

Purchaser will be fully responsible for all costs of the new check and draft
forms, including postage and notifications.


Section 6.16.                                Holds and Stop Payments.


Seller will deliver to Purchaser at Closing a schedule of holds and stop
payments placed on particular accounts or individual checks at the Branches, and
the terms of such holds, as to the Deposit Liabilities.  Except as otherwise
required by applicable law, Purchaser will continue such holds and stop payments
under the same terms that Seller shows on such schedule of holds and stop
payments.


Section 6.17.                                Deposit Histories.


In the case of any dispute with or inquiry by an account holder whose deposit
account is subject to this Agreement, which dispute or inquiry relates to the
servicing of such deposit account by Seller prior to the date for which a
deposit account history has been provided to Purchaser, Seller will provide
Purchaser with the appropriate information regarding the deposit account and
copies of pertinent documents or instruments with respect to such dispute or
inquiry so as to permit Purchaser to respond to the account holder within ten
(10) business days and in a manner consistent with standard banking practices
and customs.


Section 6.18.                                ATM and Debit Cards.


After the receipt of regulatory approval of the transactions contemplated by
this Agreement but at least fifteen (15) calendar days before the Closing Date,
Seller shall notify depositors at the Banking Centers that their existing ATM
access/debit cards may not be used to access deposit accounts at the Banking
Centers as of the Closing Time.


Section 6.19.                                Backup Withholding.


Any amounts required by any governmental agencies to be withheld from any of the
Deposit Liabilities (the “Withholding Obligations”) will be handled as follows:


 
(a)
Any Withholding Obligations required to be remitted to a governmental agency on
or prior to the Closing Time will be withheld and remitted by Seller prior to
the Closing Date.



 
(b)
Any Withholding Obligations with respect to interest payments posted on or
before the Closing Time, which are not required to be remitted to a government
agency until after the Closing Time, shall be remitted by Purchaser.  At the
Closing, Seller will remit to Purchaser all sums withheld by Seller pursuant to
Withholding Obligations which funds are or may be required to be remitted to a
governmental agency on or after the Closing Time.


 
33

--------------------------------------------------------------------------------

 

 
(c)
Any Withholding Obligations with respect to interest payments posted after the
Closing Time will be remitted by Purchaser.  Purchaser shall also remit to the
appropriate governmental agency, on or after the Closing Time, all sums
previously remitted by Seller to Purchaser pursuant to the second sentence of
paragraph (b) hereof.



 
(d)
Any penalties described on “B” notices from the IRS or any similar penalties
that relate to Deposit Liabilities accruing prior to the Closing Time will be
paid by Seller promptly upon receipt of the notice, provided such penalty
assessment resulted from Seller’s acts, policies or omissions.



Section 6.20.                                Electronic Installation.


Purchaser shall have a reasonable right to enter the Banking Centers in the
thirty (30) calendar day period prior to the Closing Date to install necessary
wiring for Purchaser’s teller terminals and data processing equipment to be
utilized after the Closing, subject to satisfaction by Purchaser of the
following conditions:


 
(a)
reasonable advance notice of such entry shall be given to Seller, such entry
shall comply with Seller’s security procedures and Seller shall have the right
to have its employees or contractors present to inspect the work being done;



 
(b)
all such work shall be done so as to cause the minimum practicable interference
with Seller’s business in the Banking Centers; and



 
(c)
all such work will be done in compliance with applicable laws and governmental
regulations, and Purchaser shall be responsible for the procurement, at
Purchaser’s expense, of all required governmental or administrative permits and
approvals.



Purchaser agrees that if, for any reason, the transactions contemplated
hereunder are not consummated, Purchaser will, at its sole cost and expense,
remove any installations it shall have made in the Banking Centers and shall
repair and restore the Banking Centers to their condition immediately prior to
such installation.


Section 6.21.                                Actions With Respect to IRA and
Keogh Plan Deposit Liabilities.


Seller shall (i) resign as of the Closing Time as the Trustee/Custodian of each
IRA Deposit Liability and as the Trustee/Custodian of each Keogh Plan Deposit
Liability of which it is the Trustee/Custodian, if any, (ii) to the extent
permitted by the documentation governing each such IRA or Keogh Plan, appoint
Purchaser as successor Trustee/Custodian of each such IRA or Keogh Plan, and
Purchaser agrees to accept each such trusteeship/custodianship and assume all
fiduciary obligations with respect thereto as of the Closing Time, and (iii)
deliver to the grantor or named fiduciary of each such IRA or Keogh Plan,
respectively, such notice of the foregoing as is required by the documentation
governing such IRA or Keogh Plan.

 
34

--------------------------------------------------------------------------------

 

Section 6.22.                                Closing of Roper Banking Center.


Seller hereby agrees to use commercially reasonable efforts to prepare and file
all such applications, notices and other documents with respect thereto with the
appropriate regulatory authorities as required by law to close the Roper Banking
Center on or before the Closing Date.  However, the failure by Seller to close
the Roper Banking Center prior to the Closing Date shall not provide either
Seller or Purchaser a basis upon which to terminate the transactions
contemplated by the Agreement.  If closing the Roper Banking Center (the “Roper
Closing”) (i) takes place on or prior to the Closing Date or (ii) must take
place after the Closing Date due to regulatory notice waiting period
requirements (“Waiting Periods”), Purchaser agrees to pay the purchase price in
Section 1.2(a)(5) of this Agreement on the date of the Roper Closing, so long as
Seller has filed all such applications, notices and other documents with respect
to the Roper Closing with the appropriate regulatory authorities prior to the
Closing Date.  Seller agrees to close the Roper Banking Center as soon as
practicable after all Waiting Periods have expired.


Section 6.23.                                New Lease Agreements.


Seller and Purchaser will execute at Closing a triple-net lease agreement for
each of those Banking Centers listed on Schedule 6.23 (the “New Real Property
Leases”), at the per square foot rental rate and for the term specified on such
Schedule.  The form of the lease agreement to be used for each lease is attached
hereto as Exhibit 6.23.  Seller and Purchaser hereby agree to negotiate and
execute each New Real Property Lease to be effective as of the Effective
Time.  For purposes of this Agreement, the Banking Centers listed on Schedule
6.23 will not be deemed to be Real Property.


Section 6.24.                                Amendment of Agreement.


If the parties determine that they will be unable to obtain regulatory approval
or do so in a timely fashion because of the impact on competition in any of the
markets in which the Banking Centers identified on Schedule 6.24 are located,
the parties shall amend this Agreement to remove from the transactions
contemplated hereunder those Banking Centers identified on such Schedule, and
the assets and Deposit Liabilities related thereto, such that regulatory
approval can reasonably be obtained.

 
35

--------------------------------------------------------------------------------

 

ARTICLE VII
CONDITIONS TO PURCHASER'S OBLIGATIONS


The obligations of Purchaser to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:


Section 7.1. Representations and Warranties True.


The representations and warranties made by Seller in this Agreement shall be
true in all material respects on and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Purchaser.


Section 7.2. Obligations Performed.


Seller shall (a) deliver or make available to Purchaser those items required by
Section 2.2, and (b) perform and comply in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or on the Effective Time.


Section 7.3. No Adverse Litigation.


As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Seller which is reasonably likely to (a) materially and
adversely affect the business, properties and assets of the Banking Centers, or
(b) materially and adversely affect the transactions contemplated herein.


Section 7.4. Regulatory Approval.


 
(a)
Purchaser shall have received all necessary regulatory approvals of the
transactions provided in this Agreement, all notice and waiting periods required
by law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.



 
(b)
Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Purchaser in its sole discretion.



 
Section 7.5.  Execution of the New Real Property Leases



Purchaser and Seller shall have executed all New Real Property Leases pursuant
to which Purchaser shall lease the Banking Centers from Seller, substantially in
the form attached hereto as Exhibit 6.23.

 
36

--------------------------------------------------------------------------------

 

ARTICLE VIII

CONDITIONS TO SELLER'S OBLIGATIONS

The obligations of Seller to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:


Section 8.1. Representations and Warranties True.


The representations and warranties made by Purchaser in this Agreement shall be
true in all material respects at and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Seller.


Section 8.2. Obligations Performed.


Purchaser shall (a) deliver to Seller those items required by Section 2.2, and
(b) perform and comply in all material respects with all obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Effective Time.


Section 8.3. No Adverse Litigation.


As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Purchaser which might materially and adversely affect the
transactions contemplated hereunder.


Section 8.4. Regulatory Approval.


 
(a)
Purchaser shall have received from the appropriate regulatory authorities
approval of the transactions contemplated herein, waiting periods required by
law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any regulatory approval shall have been met.



 
(b)
Seller shall have received all necessary regulatory approval of the New Real
Property Leases.  Such approval shall not have imposed any condition which is
materially disadvantageous or burdensome to Seller in its sole discretion.



 
Section 8.5. Release from the Real Property Leases.



Seller and its affiliates are released by the landlords from all liability under
the Real Property Leases for all obligations that accrue under such Real
Property Leases after the Effective Time.

 
37

--------------------------------------------------------------------------------

 

ARTICLE IX
TERMINATION


Section 9.1. Methods of Termination.


 
This Agreement may be terminated in any of the following ways:



 
(a)
by either Purchaser or Seller, in writing five calendar days in advance of such
termination, if the Closing has not occurred by December 31, 2011, unless such
date is extended in writing by mutual agreement of the parties;



 
(b)
at any time on or prior to the Effective Time by the mutual consent in writing
of Purchaser and Seller;



 
(c)
by Purchaser in writing if the conditions set forth in Article VII (with the
exception of delivery of items required to be delivered at Closing) of this
Agreement shall not have been met by Seller or waived in writing by Purchaser
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;



 
(d)
by Seller in writing if the conditions set forth in Article VIII of this
Agreement shall not have been met by Purchaser or waived in writing by Seller
within 30 calendar days following the date of all approvals by regulatory
agencies and after all statutory waiting periods have expired;



 
(e)
any time prior to the Effective Time, by Purchaser or Seller in writing if the
other shall have been in breach of any representation and warranty in any
material respect (as if such representation and warranty had been made on and as
of the date hereof and on the date of the notice of breach referred to below),
or in breach of any covenant, undertaking or obligation contained herein, and
such breach has not been cured by the earlier of 30 calendar days after the
giving of notice to the breaching party of such breach or the Effective Time;
provided, however, that there shall be no cure period in connection with any
breach of Section 6.3, so long as such breach by Purchaser was not caused by any
action or inaction of Seller, and Seller may terminate this Agreement
immediately if regulatory applications are not filed within 30 calendar days
after the date of this Agreement as provided in that Section; or



 
(f)
by Purchaser or Seller in writing at any time after any applicable regulatory
authority has denied approval of any application of Purchaser or Seller for
approval of the transactions contemplated herein.


 
38

--------------------------------------------------------------------------------

 

Section 9.2. Procedure Upon Termination.


 
In the event of termination pursuant to Section 9.1, and except as otherwise
stated therein, written notice thereof shall be given to the other party, and
this Agreement shall terminate immediately upon receipt of such notice unless an
extension is consented to by the party having the right to terminate.



If this Agreement is terminated as provided herein,


 
(a)
each party will return all documents, work papers and other materials of the
other party, including photocopies or other duplications thereof, relating to
this transaction, whether obtained before or after the execution hereof, to the
party furnishing the same; and



 
(b)
all information received by either party hereto with respect to the business of
the other party (other than information which is a matter of public knowledge or
which has heretofore been published in any publication for public distribution
or filed as public information with any governmental authority) shall not at any
time be used for any business purpose by such party or disclosed by such party
to third persons.



Section 9.3. Payment of Expenses.


Should the transactions contemplated herein not be consummated because of a
party's breach of this Agreement, in addition to such damages as may be
recoverable in law or equity, the other party shall be entitled to recover from
the breaching party, upon demand, itemization and documentation, its reasonable
outside legal, accounting, consulting and other out-of-pocket expenses.


ARTICLE X
MISCELLANEOUS PROVISIONS


Section 10.1.  Amendment and Modification.


The parties hereto, by mutual consent of their duly authorized officers, may
amend, modify and supplement this Agreement in such manner as may be agreed upon
by them in writing.

 
39

--------------------------------------------------------------------------------

 

Section 10.2.  Waiver or Extension.


Except with respect to required approvals of the applicable governmental
authorities, either party, by written instrument signed by a duly authorized
officer, may extend the time for the performance of any of the obligations or
other acts of the other party and may waive (a) any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (b) compliance with any of the undertakings, obligations,
covenants or other acts contained herein.  The waiver of any breach of any
provision under this Agreement by any party herein shall not be deemed to be a
waiver of any preceding or subsequent breach under this Agreement.


Section 10.3.  Assignment.


This Agreement and all of the provisions hereof shall be binding upon, and shall
inure to the benefit of, the parties hereto and their permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other.


Section 10.4.  Confidentiality


Seller and Purchaser agree that the Confidentiality Agreement dated May 4, 2011
between Seller and Purchaser (the "Confidentiality Agreement") shall survive the
execution hereof and the consummation of the transactions contemplated herein.


Section 10.5. Time of Essence.


TIME IS OF THE ESSENCE WITH RESPECT TO THE OBLIGATIONS TO BE PERFORMED UNDER
THIS AGREEMENT.


Section 10.6.  Addresses for Notices, Etc.


All notices, requests, demands, consents and other communications provided for
hereunder and under the related documents shall be in writing and transmitted by
nationally recognized air courier (charges prepaid), telecopied or personally
delivered (with receipt thereof acknowledged), effective upon receipt, to the
applicable party at the address indicated below:


If to Seller:
The Bank of Hampton Roads
 
999 Waterside Dr., Suite 200
 
Norfolk, Virginia  23510
 
Attn: Douglas J. Glenn, Esq.
 
Telephone:  (757) 217-3634
 
Fax:  (757) 217-3656


 
40

--------------------------------------------------------------------------------

 



 
With a copy to:
Williams Mullen
 
999 Waterside Dr., Suite 1700
 
Norfolk, Virginia 23510
 
Attn: William A. Old, Jr.
 
Telephone: (757) 629-0613
 
Fax: (757) 629-0660
   
If to Purchaser:
The East Carolina Bank
 
35050 US Highway 264
 
P.O. Box 337
 
Engelhard, North Carolina 27824
 
Attn:  A. Dwight Utz
 
Telephone:  (252) 925-9411
 
Fax:  (252) 925-8491
   
With a copy to:
Kilpatrick Townsend & Stockton LLP
 
607 14th Street, N.W., Suite 900
 
Washington, DC 20005
 
Attn:  Gary R. Bronstein, Esq.
 
Telephone:  (202) 508-5893
 
Fax:  (202) 204-5616



or, as to each party, at such other address as shall be designated by such party
by notice to the other party complying with the terms of this Section.


Section 10.7.  Counterparts


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement and any subsequent amendment hereto
may be delivered either by a party or its counsel by facsimile machine or by PDF
document via email to the other party or its counsel and the signatures so
transmitted constitute original signatures and are binding on the party so
signing.  After any such transmission, the parties shall further deliver to each
other original or hard copies, with original signatures, of this Agreement or
any amendments, but such further delivery, or failure thereof, shall not affect
the validity or timing of this Agreement or any such amendment.


Section 10.8.  Headings.


The headings of the Sections and Articles of this Agreement are inserted for
convenience only and shall not constitute a part thereof.

 
41

--------------------------------------------------------------------------------

 

Section 10.9.  Governing Law.


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.


Section 10.10.  Sole Agreement.


Except for the Confidentiality Agreement, this Agreement and the exhibits and
attachments hereto represent the sole agreement between the parties respecting
the transactions contemplated hereby, and all prior or contemporaneous written
or oral proposals, agreements in principle, representations, warranties and
understandings between the parties with respect to such matters are superseded
hereby and merged herein.


Section 10.11. Severability.
 
 
If any provision, paragraph, sentence, change or phrase of this Agreement is
invalid or unenforceable, the balance of this Agreement shall remain in effect.


Section 10.12. Parties In Interest.


Nothing in this Agreement, express or implied, including, without limitation the
provisions of Section 1.6(a), is intended or shall be construed to confer upon
or give to any person (other than the parties hereto, their successors and
permitted assigns) any rights or remedies under or by reason of this Agreement,
or any term, provision, condition, undertaking, warranty, representation,
indemnity, covenant or agreement contained herein.


Section 10.13.                                Survival.


All representations, warranties and covenants contained in or made pursuant to
this Agreement shall survive the execution and delivery of the Agreement and
shall continue in full force and effect for a period of twelve (12) months after
the Closing Date and thereafter shall terminate, except as to any claim with
respect to a representation and warranty for which written notice shall have
been given prior to the end of such twelve (12) month period; and provided,
further, that all covenants or agreements that by their terms are to be
performed after the first anniversary of the Closing Date shall survive until
fully discharged.





 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the date first written above.


SELLER:
   
THE BANK OF HAMPTON ROADS
   
By:
     
Name:
     
Title:
         
PURCHASER:
   
THE EAST CAROLINA BANK
   
By:
     
Name:
     
Title:
 


 
43

--------------------------------------------------------------------------------

 

PURCHASE AND ASSUMPTION AGREEMENT


Between
The Bank of Hampton Roads
And
The East Carolina Bank
SCHEDULE AND EXHIBIT LIST



 
Schedule No.
 
Description
         
1
 
Banking Centers
 
1.1(a)(1)
 
Improved Real Property
 
1.1(a)(2)
 
Unimproved Real Property
 
1.1(a)(3)
 
Leased Real Property
 
1.1(a)(4)
 
Personal Property
 
1.1(a)(5)
 
Equipment Leases and Assignable Contracts
 
1.1(b)
 
Excluded Assets
 
1.2(a)(2)
 
Banking Centers Where Deposit Liabilities Are Being Sold
 
1.3(a)
 
Deposit Liabilities
 
1.6
 
Employees Who Will Be Offered Employment
 
4.6(a)
 
Agreements Regarding the Real Property
 
6.23
 
New Leased Real Property
 
6.24
 
Market Competition
                       






 
Exhibit No.
 
Description
 
1.4(k)
 
Power of Attorney
 
2.2(b)(2)
 
Form of Bill of Sale
 
2.2(b)(3)
 
Form of Assignment and
     
Assumption Agreement
 
2.2(b)(14)
 
Form of Closing Statement
 
6.23
 
Form of Lease Agreement
       

 
 
 
 
44

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
PURCHASE AND ASSUMPTION AGREEMENT
 
Between
The Bank of Hampton Roads
and The East Carolina Bank
 
 

 
Banking Centers
       Preston Corners:  
4725 SW Cary Pkwy Cary, NC
 
 Plymouth:    
433 US Highway 64 East Plymouth, NC
 
 Chapel Hill Land:  
5002 Barbee Chapel Road, Chapel Hill, NC
 
 Brier Creek Land:   
7901 ACC Boulevard, Raleigh, NC
 
 Wakefield Land:   
13100 New Falls of Neuse Road, Raleigh, NC 
 
 Lake Boone:  
2235 Gateway Access Point Raleigh, NC
 
 Chapel Hill:  
504 Meadowmont Village Circle Chapel Hill, NC
 
 Falls of Neuse:     
8470 Falls of Neuse Rd Raleigh, NC
 
 Durham Land: 
1133 West NC 54 Highway, Durham, NC 
 
 Roper:     
102 West Buncombe Street Roper, NC 
 
 Wilmington:           901 Military Cutoff Rd Wilmington, NC                    

 
 
 

 
45 

--------------------------------------------------------------------------------

 


 